Citation Nr: 1504185	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include a sleep disorder, major depressive disorder, adjustment disorder, and posttraumatic stress disorder (PTSD), to include as secondary to service-connected residuals of a traumatic brain injury (TBI).  

2. Entitlement to an initial disability rating in excess of 10 percent for residuals of a TBI. 

3. Entitlement to an initial compensable disability rating for headaches.  

4. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, November 2008, and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has rephrased the Veteran's claim for service connection for depression as a claim for entitlement to service connection for an acquired psychiatric disorder, to include a sleep disorder, major depressive disorder, adjustment disorder, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran testified at a hearing in October 2010 before a Decision Review Officer (DRO).  A copy of the transcript has been associated with the Veteran's electronic claims file in VBMS.  

In February 2014, the Veteran withdrew a claim for service connection for sleep apnea.  As that claim was not adjudicated by the RO, there is no appeal that can be withdrawn with regard to this issue.  In a May 2012 rating decision, the RO denied claims for service connection for left shoulder arthritis, DDD of the cervical spine, and a hearing loss disability of the left ear. The Veteran filed a timely Notice of Disagreement (NOD) with regard to that decision in January 2013.  The RO did not issue a Statement of the Case (SOC).  Normally, the Board would remand these three claims for issuance of an SOC.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  However, in February 2014, the Veteran withdrew his claims for service connection for left shoulder arthritis, DDD of the cervical spine, and a hearing loss disability of the left ear.  Because the Veteran had not perfected an appeal to the Board with regard to the May 2012 rating decision, the Board does not have jurisdiction to dismiss the three claims denied in that decision.  

In February 2014, prior to September 19, 2014, when the case was certified to the Board, the Veteran withdrew his claims for a hearing loss disability of the right ear, a right ankle disability, DDD of the lumbar spine, and a gastrointestinal condition.  Because the appeal was withdrawn prior to certification to the Board, the withdrawal became effective when it was received by the RO.  38 C.F.R. § 20.204(b)(3)(2014).  Therefore, the Board will not to dismiss these claims.  

The Veteran has changed his representation multiple times.  Most recently, in April 2013 he filed a VA Form 21-22a in favor of Everett L. McKeown, an attorney.  In May 2013, he filed a VA Form 21-22a in favor of Andrew R. Rutz, an attorney at the same law firm as Mr. McKeown.  A claimant may revoke a power of attorney at any time, and may discharge an agent or attorney at any time.  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  See 38 C.F.R. § 14.631 (2014).  Therefore, the correct representative in this case is Andrew R. Rutz, as noted above.  

The issues of entitlement to service connection for an acquired psychiatric disorder, an initial disability rating in excess of 10 percent for residuals of a TBI, a compensable disability rating for headaches, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand in this case is necessary for the following reasons.  

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the February 2008 VA examination is not adequate because it does not discuss the Veteran's PTSD or adjustment disorder.  The Veteran has been diagnosed with multiple psychiatric conditions and an etiology opinion is needed for all diagnoses.  Further, at his April 2009 VA TBI examination, the examiner concluded, "it would be with resort to mere speculation to state which emotional/behavioral signs and symptoms identified are part of a co-morbid mental disorder and which represent residuals of TBI."  A speculative opinion with no accompanying rationale is inadequate.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 4.2 (2014).  A new examination is needed.  

With regard to his claim for a compensable disability rating for headaches, he has not undergone a VA examination specifically for this condition.  Although his headaches were addressed in the April 2009 VA examination for residuals of a TBI, they were not addressed such that the Board may apply the diagnostic criteria set forth in Diagnostic Code 8100, which is used to rate headaches.  An examination is needed to determine whether the Veteran's headaches cause characteristic prostrating attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  

With regard to his claim for an increased disability rating for residuals of a TBI, his most recent TBI examination was in April 2009, nearly six years ago.  In his May 2011 VA Form 9, the Veteran, through his former attorney, asserted that the examination did not adequately address his TBI symptoms.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2014).  Examinations will be requested whenever VA determines, as in this case, that there is a need to determine the current severity of a disability.  38 C.F.R. §§ 3.159 (2014). 

As the outcome of the Veteran's claims for service connection for an acquired psychiatric disorder and for increased ratings for headaches and residuals of a TBI will have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded with these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination with an appropriate clinician.  The electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:  

i. The report of the Veteran's February 2008 VA psychiatric examination. 

ii. A March 2009 VA treatment record where the Veteran asserts that while stationed in Germany he discovered several bombs that did not detonate but caused him to be "stressed out."  

iii. A report of his April 2009 VA TBI examination.  

iv. A May 2009 VA treatment record where the Veteran asserts that while stationed in Germany, he felt his life was in danger from terrorist attacks.  

v. A November 2011 VA neuropsychological treatment report which discussed the results of the Veteran's MMPI-2 and TOMM tests.  

c. The examiner must provide a diagnosis for each psychiatric disability found using the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  For each diagnosis, the examiner must provide an opinion as to the following: 

i. Whether it is as least as likely as not (50 percent or greater probability) that the disability began during service, was chronically worsened during service, or is related to any incident of service.  This must include specific findings as to whether the Veteran has current major depressive disorder, adjustment disorder, PTSD, and/or a sleep disorder.  

ii. If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

iii. If the examiner determines that the Veteran's psychiatric disorder(s) are NOT related directly to service, state whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder(s) were proximately due to or the result of his service-connected residuals of a TBI.

iv. If the examiner determines that the Veteran's psychiatric disorder(s) are NOT proximately due to or the result of his service-connected residuals of a TBI, state whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder(s) was aggravated beyond their natural progression by his service-connected residuals of a TBI.  

d. The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.
 
2.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of the Veteran's headaches, and their impact on his employability and daily activities.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Taking into account the evidence in the claims file, the Veteran's lay statements, and his RO hearing testimony, the examiner must determine the current severity of the Veteran's headaches, and their impact on his employability and daily activities.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of the Veteran's residuals of a TBI, and their impact on his employability and daily activities.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Taking into account the evidence in the claims file, the Veteran's lay statements, and his RO hearing testimony, the examiner must determine the current severity of the Veteran's headaches, and their impact on his employability and daily activities.  

c. All findings should be reported in detail, utilizing the Compensation and Pension Examination TBI Examination Guidelines.  The examiner is asked to specifically address the degree to which the service-connected residuals of a TBI are manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness. 

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

